UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 2, 2013 GLOBAL ENERGY INC. (Exact name of registrant as specified in its charter) NEVADA 000-28025 86-0951473 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 16 Menachem BeginStreet, Gama Building 5th floor, Ramat Gan, Israel (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 646-673-8435 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. Further to the Form 8-K filed by Global Energy Inc. ("Global") with the Securities and Exchange Commission on August 8, 2012, Global has been informed by Rafael Advanced Defense Systems Ltd. ("RAFAEL") that after several tests under the Israel-U.S. Binational Industrial Research Foundation program the analytical results of the material generated by RAFAEL in its experiments showed that the product does not contain diesel in the desired quantity and quality. The conclusion is that the basis for the technology suggested by the inventor (which was the base for the project) is not backed up by all the experiments. With these results, Global puts all the KDV activities on hold until the inventor will show further technology and commercial evidence. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GLOBAL ENERGY INC. By: /s/Asi Shalgi Asi Shalgi President and Chief Executive Officer Date: December 4, 2013
